DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Rejections Withdrawn
The rejection of claim(s) 1 & 10 ,and depending claims thereof, under 35 U.S.C. 103 have been withdrawn in light of applicant’s amendments remarks since the cited references do not teach or reasonably suggest the limitation “…(a) providing a wire consisting essentially of the four or more metallic elements, the wire comprising an assemblage of (i) one or more first metal powders each comprising one or more of the metallic elements, wherein particles of each first metal powder are substantially spherical, and (ii) one or more second metal powders each comprising one or more of the metallic elements, wherein particles of each second metal powder are non- spherical…”
Reason for Allowance 
The following is an examiner’s statement of a reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. 
Specifically, the closest reasonable prior art to the instance application fails to disclose or reasonably suggest the limitations recited in the claims, in combination with the other claimed limitations, “…(a) providing a wire consisting essentially of the four or more metallic elements, the wire comprising an assemblage of (i) one or more first metal powders each comprising one or more of the metallic elements, wherein particles of each first metal powder are substantially spherical, and (ii) one or more second metal powders each comprising one or more of the metallic elements, wherein particles of each second metal powder are non- spherical …”

Fakuda does not disclose the wire having a second powder comprising essentially of the metallic elements nor does Fakuda contemplate wherein first metal powers are spherical and second metal powders are non-spherical. 
Fuwa contemplates having spherical and non-spherical metal powders, however, said metal powders do not pertain to laser sintering a wire, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance”

Conclusion
Claim(s) 1-19 & 33 have been allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761